Per Curiam.

Respondent has failed to show why he should not receive discipline comparable to that imposed by the Supreme Court of Hawaii. The findings approved by the Supreme Court of Hawaii clearly demonstrate respondent’s personal responsibility for extended neglect of his clients as well as his other disciplinary violations. Accordingly, we hereby suspend respondent from the practice of law in Ohio for the duration of his Hawaii suspension. However, before respondent will be reinstated to the practice of law in Ohio, he must present evidence that he has made the restitution ordered by the Supreme Court of Hawaii. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.